UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11730 STRATEGABIZ, INC. (Exact name of registrant as specified in its charter) Delaware 84-1089377 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 922 Chappel Valley Loop Lehi, Utah (Address of principal executive offices) (Zip Code) 801-592-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes þNo o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes þNo o As of May 14, 2015, the registrant had 3,672,236 shares of common stock, par value $0.0001, issued and outstanding. STRATEGABIZ, INC. AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of March 31, 2015 (Unaudited) and June 30, 2014 3 Condensed Consolidated Statements of Operations (Unaudited) for the three months and nine months ended March 31, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine months ended March 31, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Qualitative and Quantitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II — OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 20 Signatures 23 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements STRATEGABIZ, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Prepaid expenses - Notes receivable - Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ $ Accounts payable, related parties - Accrued liabilities Notes payable, related parties - Total current liabilities Total Liabilities $ $ Commitments and Contingencies STOCKHOLDERS'EQUITY (DEFICIT) Preferred stock, $.0001 par value, 400,000 shares authorized; no shares issued and outstanding - - Common stock $.0001 par value, 100,000,000 shares authorized; 3,672,236 shares issued and outstanding at March 31, 2015 and 1,088,667 shares issued and outstanding at June 30, 2014 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ See accompanying notes to the condensed consolidated financial statements. 3 Table of Contents STRATEGABIZ, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, For the Nine Months EndedMarch 31, Operating Expenses: Selling, general and administrative $ Total Operating Expenses Loss from Operations Other Income and Expense: Interest income - Interest expense ) Total Other Income and Expense ) Loss from continuing operations ) Loss from discontinued operations - ) - ) Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share From continuing operations $ ) $ ) $ ) $ ) From discontinued operations - ) - ) Total $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding See accompanying notes to the condensed consolidated financial statements. 4 Table of Contents STRATEGABIZ, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended March 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Shares issued for domain names - Accretion of debt discount - Depreciation - Bad debt expense - Changes in operating assets and liabilities: Prepaid expenses ) - Accounts payable Accounts payable, related party ) Accrued liabilities ) Net Cash Used in Operating Activities ) ) Cash Flows From Investing Activities Principal payments on notes receivable Advance to vendor - ) Net Cash Provided by Investing Activities Cash Flows From Financing Activities Proceeds from issuance of common stock for cash Principal payments on unsecured notes payable, related parties ) ) Principal payments on secured convertible notes payable, related parties ) ) Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash ) Cash at Beginning of Period Cash at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Conversion of accounts payable and accrued liabilities to notes payable $ - $ Shares issued for prepaid compensation - Shares issued to pay principal and accrued interest of secured convertible notes payable - See accompanying notes to the condensed consolidated financial statements. 5 Table of Contents STRATEGABIZ, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — THE COMPANY AND BASIS OF PRESENTATION Principles of Consolidation — The accompanying condensed consolidated financial statements for StrategaBiz, Inc. (formerly Agricon Global Corporation) (the “Company”) are presented in conformity with accounting principles generally accepted in the United States of America.Financial statements for the fiscal year ended June 30, 2014 include operations and balances of the Company together with its previously owned and operated wholly-owned subsidiaries Canola Properties Ghana Limited (“CPGL”) and Agricon SH Ghana Limited (“ASHG”), both Ghanaian limited liability companies.Intercompany balances and transactions have been eliminated in consolidation. In December 2013, CPGL discontinued its agricultural activities and transferred its remaining assets to ASHG. On June 20, 2014, all of the equity interests of the Company ASHG were sold.As a result, the Company no longer has any interest in the CPGL or ASHG, however, the operations of CPGL and ASHG are included in the consolidated statements of operations up to the date of discontinued activities and sale, respectively, and are classified as discontinued operations in both years presented. Nature of Operations — Prior to the disposition of the equity interests of ASHG, all of the Company’s business had been conducted through its two wholly-owned subsidiaries CPGL and ASHG.The Company’s business activities to date had been organizing the Company, locating appropriate land that might be leased or purchased for cultivating and harvesting agricultural products.The Company discontinued all business activities on June 20, 2014 and as of March 31, 2015 was a “shell corporation” under SEC regulations. Change in Corporate Name and Equity Structure — Effective December 15, 2014, the Company effected (i) a change in the name of the Company from “Agricon Global Corporation” to “StrategaBiz, Inc.”; and (ii) a reverse split of the Company’s outstanding common stock on a basis of 1-for-30 and the rounding to the nearest share for fractional interests by filing an Amended and Restated Certificate of Incorporation with the Delaware Secretary of State.The name change and reverse split were approved by the holders of a majority of the Company’s issued and outstanding common stock on November 7, 2014.On November 25, 2014 the Company filed with the Securities and Exchange Commission, and the Company’s stockholders were furnished with a Definitive Information Statement filed on Schedule 14(c) to advise the stockholders of the corporate actions.The Company’s common stock began trading on January 15, 2015 on a post-split basis under the symbol “SGBZ.” All share and per-share amounts included in these consolidated financial statements (including pre-reverse stock split shares) have been restated to reflect the 1-for-30 reverse stock split. NOTE 2 – GOING CONCERN The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As shown in the accompanying condensed consolidated financial statements, the Company incurred a net loss of $417,451 for the nine months ended March 31, 2015 and has an accumulated deficit of $6,193,447 as of March 31, 2015.The Company also used cash in operating activities of $378,911 during the nine months ended March 31, 2015.At March 31, 2015, the Company had working capital of $56,338. These factors raise substantial doubt about the Company’s ability to continue as a going concern. In order for the Company to continue as a going concern, the Company expects to obtain additional debt and/or equity financing.The Company is regularly and continually seeking additional funding from investors and from time to time is in various stages of negotiations.Nonetheless, to date the Company has not accomplished a financing of the size needed to put the Company on a stable operating basis. There can be no assurance that the Company will be able to secure additional debt or equity financing, that it will be able to attain positive cash flow operations, or that, if it is successful in any of those actions, those actions will produce adequate cash flow to enable it to meet our future obligations. All of our existing financing arrangements are short-term. If the Company is unable to obtain additional debt and/or equity financing, it may be required to significantly reduce or cease operations. 6 Table of Contents NOTE 3 – CHANGES IN MANAGEMENT AND DIRECTORS On October 22, 2014 the Company filed an Information Statement pursuant to Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 thereunder, with a proposed change in the majority of the board of directors and an addition to management. The proposed change included the resignation of Rene Mikkelsen, Alan Kronborg, Robert Bench, and Peter Opata as directors, the appointment of Brian Mertz and Ole Segetty as directors and the appointment of Brian Mertz as Chief Executive Officer. These changes became effective on November 5, 2014. NOTE 4 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Financial Information– The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the United States Securities and Exchange Commission (“SEC”).Accordingly, they are condensed and do not include all of the information and notes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature.The results of operations for the nine months ended March 31, 2015, may not be indicative of the results that may be expected for the year ending June 30, 2015. These financial statements should be read in conjunction with the financial statements and notes thereto which are included in the Company’s Annual Report on Form 10-K for the year ended June 30, 2014. The accounting policies set forth in those annual financial statements are the same as the accounting policies utilized in the preparation of these financial statements, except as modified for appropriate interim financial statement presentation. Use of Estimates – The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure on contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant estimates include estimated realizability of notes receivable, and realizability of deferred tax assets. Actual results could differ from those estimates. Business Condition – The Company discontinued all business activities on June 20, 2014 and as of March 31, 2015 was a “shell corporation” under SEC regulations. The Company has begun to look for operating companies or other business opportunities to acquire.The ability of the Company to continue as a going concern is dependent on the success of that plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern (see Note 2—Going Concern). Cash – The balance in Cash consists of cash reserves held in checking accounts. Notes Receivable – During the nine months ended March 31, 2015 the remaining principal balance of the only note receivable was paid in full. See further discussion and disclosure in Note 5. 7 Table of Contents Basic and Diluted Loss Per Share – Basic loss per common share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the period. Diluted loss per common share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the period giving no effect to potentially anti-dilutive issuable common shares.As of March 31, 2015 there were no outstanding options to purchase the Company’s common shares. Income Taxes – The Company accounts for income taxes pursuant to ASC 740, Income Taxes, which requires the use of the asset and liability method of accounting for deferred income taxes.We recognize deferred tax liabilities and assets based on the differences between the tax basis of assets and liabilities and their reported amounts in the condensed consolidated financial statements that will result in taxable or deductible amounts in future years. All allowances against deferred income tax assets are recorded in whole or in part, when it is more likely than not those deferred income tax assets will not be realized.Deferred tax assets and liabilities are measured using enacted tax rates expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is required to the extent it is more-likely-than-not that a deferred tax asset will not be realized. ASC 740 also requires reporting of taxes based on tax positions that meet a more-likely-than-not standard and that are measured at the amount that is more-likely-than-not to be realized. Differences between financial and tax reporting which do not meet this threshold are required to be recorded as unrecognized tax benefits. ASC 740 also provides guidance on the presentation of tax matters and the recognition of potential IRS interest and penalties. The Company classifies penalty and interest expense related to income tax liabilities as an income tax expense. There is no interest or penalties recognized in the statement of operations or accrued as of March 31, 2015. Tax years that remain subject to examination include 2010 through the current year. Share-Based Compensation – The Company recognizes compensation expense for share-based awards expected to vest on a straight-line basis over the requisite service period of the award based on their grant date fair value. The Company estimates the fair value of stock options using a lattice model that values the options based on probability-weighted projections of the various potential outcomes. The intrinsic value, stock performance, stock volatility, vesting or exercise factors, and forfeiture variables, are all considerations under this model.If stock grants are related to a future performance condition, the Company recognizes compensation expense when the performance condition, leading to the issuance, becomes probable of occurring. NOTE 5 – NOTES RECEIVABLE On August 31, 2010, the Company sold its wholly-owned subsidiary, Commission River Corporation. As part of the payment for the sale, the Company was issued a secured negotiable promissory note receivable, in the amount of $490,000, with varying interest rates beginning at 6% and required monthly payments of $10,000 until its maturity on September 12, 2014.The remaining principal balance was paid in full on September 12, 2014. 8 Table of Contents NOTE 6 –NOTES PAYABLE TO RELATED PARTIES The notes payable to related parties related to unpaid salaries that were converted into notes payable.The remaining note was paid in full during the quarter ended March 31, 2015. The related party notes consisted of the following at March 31, 2015 and June 30, 2014: March 31, June 30, Note Holder ClearWater Law and Governance Group, LLC $
